DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 11/28/222.
Claims 4, 7, 13, 19 and 20 are cancelled. Claims 21-25 are newly added. Claims 1-3, 5-6, 8-12, 14-18 and 21-25 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the interpretations under 112(f) for “solar power unit” in claims, the arguments have been fully considered and are deemed persuasive. The corresponding interpretations under 112(f) set forth in the previous Office action have been withdrawn.
Regarding the double patenting rejection, Examiner acknowledges Applicant’s willingness to file a terminal disclaimer when the nonstatutory double patenting rejection is the only remaining rejection in an Office action. The double patenting rejection is maintained in this Office action.
Regarding the arguments about the rejections for claims 1-20 under 35 U.S.C § 103, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments. Specifically, the added limitation “the first solar power unit being further configured to stack on top of other solar power units when not deployed” distinguishes from the prior arts of record. However, Patent Office conducted further prior art search and found a new reference Hays (US 2019/0241037 A1) which teaches the added limitation. To overcome the 103 rejections, Applicant is suggested to add more limitations into the independent claims.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-6, 8-12, 14-16, 18 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 recite a limitation “the energy generated” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “[[the]] energy generated”. Claims 2-3, 5-6, 8-12, 14, 21-25 depend on claims 1 and 18 respectively, therefore are also rejected for the same reason since they have inherited the deficiency. 
Claim 15 recites a limitation “the stored power” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “the stored electricity”. Claim 16 depends on claim 15, therefore is also rejected. 
Claim 21 recites a limitation “the third solar power unit that is stacked on top” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “[[the]] a third solar power unit that is stacked on top”. Claim 22 depends on claim 21, therefore is also rejected. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	Claims 1-3, 5-7 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10, 12-14 and 28, respectively, of copending Application No. 16/519,235 (hereinafter as “Application_235”). Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 2.
	Application claim 1 is anticipated by claim 8 of the Application_235. Table has been created below for comparison.
Instant application 
Application_235
1. A method comprising:




determining a first location to which a first solar power unit is deploying, wherein the solar power unit is configured to convert light into electricity for powering other devices, the first solar power unit being further configured to stack on top of other solar power units when not deployed;

determining that a second solar power unit is deploying to a same location as the solar power unit;
generating a redeployment plan for the second solar power unit;

providing, to the second solar power unit, the redeployment plan; 

deploying the solar power unit to the location, wherein deploying the solar power unit comprises expanding one or more solar panels on the solar power unit to increase an amount of light that the solar power unit is able to convert into electricity; 


storing, by the first solar power unit, the energy generated by the one or more solar panels in an energy storage device on the first solar power unit; and 

        returning, by the first power unit, to a base station to provide stored energy to one or more 
of the other devices that are electrically connected to the base station.
8. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by processor to cause the processor to perform a method comprising: 

determining a location to which a first solar power unit is deploying, wherein the first solar power unit is configured to convert light into electricity for powering other devices, the first solar power unit being further configured to stack on top of other solar power units when not deployed; 

determining that a second solar power unit is deploying to a same location as the solar power unit; 

generating a redeployment plan for the second solar power unit; 

providing, to the second solar power unit, the redeployment plan;  

deploying the solar power unit to the location, wherein deploying the first solar power unit comprises expanding one or more solar panels on the first solar power unit to increase an amount of light that the first solar power unit is able to convert into electricity; 



storing, by the first solar power unit, the energy generated by the one or more solar panels in an energy storage device on the first solar power unit; and 

returning, by the first power unit, to a base station to provide stored energy to one or more 
of the other devices that are electrically connected to the base station.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 8 of Application_235 teaches all the limitations of claim 1 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

	Application claim 2 is anticipated by claim 9 of the Application_235. Table has been created below for comparison.
Instant application 
Application_235
2. The method of claim 1, wherein the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.


9. The computer program product of claim 8, wherein the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 9 of Application_235 teaches all the limitations of claim 2 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

	Application claim 3 is anticipated by claim 10 of the Application_235. Table has been created below for comparison.
Instant application 
Application_235
3. The method of claim 2,wherein the redeployment plan further includes a path for the second solar power unit to follow when deploying to the first location. 

10. The computer program product of claim 9, wherein the redeployment plan further includes a path for the second solar power unit to follow when deploying to the first location.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 10 of Application_235 teaches all the limitations of claim 3 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

	Application claim 5 is anticipated by claim 12 of the Application_235. Table has been created below for comparison.
Instant application 
Application_235
5. The method of claim 1, wherein the generating the redeployment plan for the second solar power unit is performed in response to determining that the first power unit is a primary solar power unit.
12. The computer program product of claim 8, wherein the generating the redeployment plan for the second solar power unit is performed in response to determining that the first power unit is a primary solar power unit.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 12 of Application_235 teaches all the limitations of claim 5 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

	Application claim 6 is anticipated by claim 13 of the Application_235. Table has been created below for comparison.
Instant application 
Application_235
6. The method of claim 1, wherein the redeployment plan includes deploying the first power unit at a first area at the first location and deploying the second solar power unit at a second area at the first location, wherein the providing the redeployment plan to the second solar power unit includes:

issuing a command to the second solar power unit that causes the second solar power unit to stop deployment;
waiting until the first power unit is deployed at the first area; and

issuing, after the first power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area.
13. The computer program product of claim 8, wherein the redeployment plan includes deploying the first power unit at a first area at the first location and deploying the second solar power unit at a second area at the first location, wherein the providing the redeployment plan to the second solar power unit includes:

issuing a command to the second solar power unit that causes the second solar power unit to stop deployment;
waiting until the first power unit is deployed at the first area; and

issuing, after the first power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area.

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 13 of Application_235 teaches all the limitations of claim 6 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

	Application claim 18 is anticipated by claim 28 of the Application_235. Table has been created below for comparison.
Instant application 
Application_235
18. A method comprising:





determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit;

generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location;

providing, by the first solar power unit, the redeployment plan to the second solar power unit; 

deploying, at the first location, by the first solar power unit, one or more solar panels connected to the first solar power unit to increase an amount of light captured by the first solar power unit; and

returning, by the first solar power unit, to a base station to provide power to one or more other devices that are electrically connected to the base station.
28. A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method comprising: 
determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit; 


generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location; 


providing, by the first solar power unit, the redeployment plan to the second solar power unit; 
deploying, at the first location, by the first solar power unit, one or more solar panels connected to the first solar power unit to increase an amount of light captured by the first solar power unit; and 

returning, by the first solar power unit, to a base station to provide power to one or more other devices that are electrically connected to the base station

In the table above, all matching elements of the claim limitations are underlined. 
As illustrated in the table above, claim 28 of Application_235 teaches all the limitations of claim 18 of the instant application. Although the claims at issue are not identical, it has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik (US 2021/0323430 A1, prior art of record, hereinafter as “Kulik”) in view of Troia (US 2020/0167365A1, prior art of record, hereinafter as “Troia”), and in further view of Hays (US 2019/0241037 A1, hereinafter as “Hays”).
Regarding claim 1, Kulik teaches:
A method comprising:
determining a first location to which a first solar power unit (vehicle 100 in FIG. 29) is deploying ([0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. Since a vehicle moves to different locations, this inherently teaches the vehicle 100 determines a location to move to, and parks at the location after arrival wherein its solar panels are expended/deployed to generate electrical energy from sunlight), wherein the first power unit is configured to convert light into electricity (expandable solar panel 2900 in FIG. 29 can convert sunlight into electricity) for powering other devices ([0054]: “The vehicle can also be utilized to supply electrical energy anywhere electrical energy would be desired including another electric vehicle, a home or to the electrical grid”);
deploying the first power unit to the first location (as recited above), wherein deploying the first power unit comprises expanding one or more solar panels (expandable solar panel 2900 in FIG. 29) on the first power unit to increase an amount of light that the first power unit is able to convert into electricity (FIG.s 1-7 and [0058]: “The solar panel assembly 2900 may be comprised of one or more panels and may include one or more extendable panels”; And [0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. As recited above, all these teach the vehicle 100 moves to a determined location , and parks at the location after arrival wherein its solar panels are expended/deployed to increase an amount of light to be converted to electrical energy); 
storing, by the first solar power unit, the energy generated by the one or more solar panels in an energy storage device on the first solar power unit ([0115]: “… including battery cables 700 for connecting to a battery pack and a charge controller 702 that may be used for regulating the voltage and/or current generated from the solar panels and/or wind turbine going to the battery pack”. This teaches the vehicle stores the electricity generated by the solar panels in a battery pack); and 
returning, by the first power unit, to a base station to provide stored energy to one or more of the other devices that are electrically connected to the base station ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicle 100 returns to house/(base station) to provide the stored energy to one or more appliances that are electrically connected to the house via its electrical wiring/(micro-grid of the house)).
Kulik teaches all the limitations except determining that a second solar power unit is deploying to the same first location as the first power unit; generating a redeployment plan for the second solar power unit; providing, to the second solar power unit, the redeployment plan; and the first solar power unit being further configured to stack on top of other solar power units when not deployed;.
However, Troia teaches in an analogous art: 
determining that a second vehicle is deploying to the same first location as the first vehicle (FIG. s 1 and 2, and [0056]: “the peer to peer network (201) can be formed using a set of vehicles (e.g., 151, 153) … that are registered to use the parking services of the parking infrastructure illustrated in FIG. 1”; And [0062]: “a reservation can be made automatically by a parking application (207) ….”; And [0045]: “the parking infrastructure and/or the parking application can allow multiple competing reservations for a parking space; and a set of predetermined rules can be implemented to select a reservation to be honored”. All these teach to determine a second vehicle is deploying the same parking location as a first vehicle, and use a set of predetermined rules to solve the parking conflict); 
generating a redeployment plan for the second vehicle ([0045]: “when the vehicle (153) having a reservation for the parking space (125) arrives at an entrance (e.g., 131 or 135) prior to the arrival of other vehicles having the reservation for the parking space (125), the reservation of the other vehicles can be invalidated and/or changed to reservations for other available parking spaces (e.g., 121 or 123)”. This teaches to generate a redeployment plan for the second vehicle which arrives late to park at other available parking space); 
providing, to the second vehicle, the redeployment plan (as recited above, the second car is changed to park at other available parking space, and the changed parking reservation is provided to the second car).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik based on the teaching of Troia, to make the method to further comprise determining that a second solar power unit is deploying to the same first location as the first power unit; generating a redeployment plan for the second solar power unit; and providing, to the second solar power unit, the redeployment plan. One of ordinary skill in the art would have been motivated to do this modification since it can help enable “smart parking” of vehicles, as Troia teaches in [0001]. 
Kulik-Troia teach all the limitations of claim except the first solar power unit being further configured to stack on top of other solar power units when not deployed.
However, Hays teaches in an analogous art: 
the first vehicle being further configured to stack on top of other vehicle when not deployed (FIG. 7 and [0061]: “the components of each of the ground vehicle assemblies 401a-401e may be configured in a substantially planar orientation such that the system of ground vehicle assemblies 400 may be stacked upon one another”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia based on the teaching of Hays, to make the method wherein the first solar power unit is further configured to stack on top of other solar power units when not deployed. One of ordinary skill in the art would have been motivated to do this modification since it can help “facilitate shipping and/or deployment”, as Hays teaches in [0019]. 

Regarding claim 15, Kulik teaches:
A method comprising:
determining that a first solar power unit (vehicle 100 in FIG. 29) is planning to deploy a first set of solar panels (expandable solar panel 2900 in FIG. 29) in a first area ([0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. Since a vehicle moves to different locations/areas, this inherently teaches the vehicle 100 determines an area to move to, and parks at the area after arrival wherein its solar panels are expended/deployed to generate electrical energy from sunlight), wherein the first solar power unit is configured to generate electricity (expandable solar panel 2900 in FIG. 29 can convert sunlight into electricity) for use by other devices ([0054]: “The vehicle can also be utilized to supply electrical energy anywhere electrical energy would be desired including another electric vehicle, a home or to the electrical grid”), store the generated electricity, and connect to a base station to provide the stored electricity to one or more of the other devices that are electrically connected to the base station ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicle 100 stores the generated electricity and returns to house/(base station) to provide power to one or more appliances that are electrically connected to the house via its electrical wiring/(micro-grid of the house));
wherein the second solar power unit is configured to generate electricity for use by the other devices ([0054]: “In addition the stowable wind generator and/or the extending solar panels may not be limited to vehicles and may be used in any other application wherever wind and/or solar energy is desired”. Kulik teaches multiple vehicles (including the first and second ones) have solar panels to converter sunlight into electricity for power the other devices);
Kulik teaches all the limitations except determining that a second solar power unit is planning to deploy a second set of solar panels in the first area; determining that the first solar power unit has a higher priority than the second solar power unit; identifying a second area at which the second solar power unit is permitted to deploy the second set of solar panels; instructing the second solar power unit to deploy the second set of solar panels at the second area; the first solar power unit being further configured to stack on top of other solar power units when not deployed; and the second solar power unit being further configured to stack on top of other solar power units when not deployed.
However, Troia teaches in an analogous art: 
determining that a second vehicle is planning to deploy in the first area (FIG. s 1 and 2, and [0056]: “the peer to peer network (201) can be formed using a set of vehicles (e.g., 151, 153) … that are registered to use the parking services of the parking infrastructure illustrated in FIG. 1”; And [0062]: “a reservation can be made automatically by a parking application (207) ….”; And [0045]: “the parking infrastructure and/or the parking application can allow multiple competing reservations for a parking space; and a set of predetermined rules can be implemented to select a reservation to be honored”. All these teach to determine a second vehicle is deploying the same parking area as a first vehicle, and use a set of predetermined rules to solve the parking conflict);
determining that the first vehicle has a higher priority than the second vehicle ([0045]: “a set of predetermined rules can be implemented to select a reservation to be honored. For example, when the vehicle (153) having a reservation for the parking space (125)arrives at an entrance (e.g., 131 or 135) prior to the arrival of other vehicles having the reservation for the parking space (125), the reservation of the other vehicles can be invalidated and/or changed to reservations for other available parking spaces (e.g., 121 or 123)”. This teaches to determine the vehicle arrives earlier has a higher priority than the second vehicle which arrives late);
identifying a second area at which the second vehicle is permitted to deploy ([0045]: “the reservation of the other vehicles can be invalidated and/or changed to reservations for other available parking spaces (e.g., 121 or 123)”. This teaches to identify a second available parking area for the second vehicle to deploy); and
instructing the second vehicle to deploy at the second area (as recited above, the second car is changed to park at other available parking area, and the changed parking reservation is provided to the second car).
Since Kulik teaches to expand/deploy solar panels after vehicles arrive at their destinations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik based on the teaching of Troia, to make the method to further comprise determining that a second solar power unit is planning to deploy a second set of solar panels in the first area; determining that the first solar power unit has a higher priority than the second solar power unit; identifying a second area at which the second solar power unit is permitted to deploy the second set of solar panels; and instructing the second solar power unit to deploy the second set of solar panels at the second area. One of ordinary skill in the art would have been motivated to do this modification since it can help enable “smart parking” of vehicles, as Troia teaches in [0001]. 
Kulik-Troia teach all the limitations of claim except the first solar power unit being configured to stack on top of other solar power units when not deployed; and the second solar power unit being configured to stack on top of other solar power units when not deployed.
However, Hays teaches in an analogous art: 
the vehicle being further configured to stack on top of other vehicle when not deployed (FIG. 7 and [0061]: “the components of each of the ground vehicle assemblies 401a-401e may be configured in a substantially planar orientation such that the system of ground vehicle assemblies 400 may be stacked upon one another”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia based on the teaching of Hays, to make the method wherein the first solar power unit is configured to stack on top of other solar power units when not deployed; and the second solar power unit is configured to stack on top of other solar power units when not deployed. One of ordinary skill in the art would have been motivated to do this modification since it can help save space, as Hays suggests in [0019]. 

Regarding claim 16, Kulik-Troia-Hays teach all the limitations of claim 15.
Kulik further teaches:
the deploying the second set of solar panels comprises expanding one or more solar panels on the second solar power unit to increase an amount of light that the second solar power unit is able to convert into electricity (FIG.s 1-7 and [0058]: “The solar panel assembly 2900 may be comprised of one or more panels and may include one or more extendable panels”; And [0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. As recited above, all these teach the second vehicle 100 moves to a determined location , and parks at the location after arrival wherein its solar panels are expended/deployed to increase an amount of light to be converted to electrical energy).

Regarding claim 17, Kulik-Troia-Hays teach all the limitations of claim 15.
Kulik further teaches:
the first and second solar power units are electrically coupled to a power grid and provide electricity to one or more buildings ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicles 100 return to house/(building) to provide power to the house/building through coupling to the electrical wiring/(micro-grid) of the house).

Regarding claim 18, Kulik teaches:
A method comprising:
deploying, at the first location, by the first solar power unit (vehicle 100 in FIG. 29), one or more solar panels (expandable solar panel 2900 in FIG. 29) connected to the first solar power unit to increase an amount of light captured by the first solar power unit ([0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. Since a vehicle moves to different locations, this inherently teaches the vehicle 100 determines a location to move to, and parks at the location after arrival wherein its solar panels are expended/deployed to generate electrical energy from sunlight. Also in FIG.s 1-7 and [0058]: “The solar panel assembly 2900 may be comprised of one or more panels and may include one or more extendable panels”; And [0061]: “In examples with wind energy generating and solar energy generating capable components, they may be able to be manually or automatically deployed when the vehicle 100 is stationary”. As recited above, all these teach the vehicle 100 moves to a determined location , and parks at the location after arrival wherein its solar panels are expended/deployed to increase an amount of light to be converted to electrical energy ); and
returning, by the first solar power unit, to a base station to provide power to one or more other devices that are electrically connected to the base station ([0070]: “the vehicle 100 may include features used to keep the battery charged and/or may be used to connect the vehicles 100 wind and/or solar generating components to the electrical grid or to recharge other electric vehicles or to supply electrical power to a house or in any combination”. This teaches the vehicle 100 returns to house/(base station) to provide power to one or more appliances that are electrically connected to the house via its electrical wiring/(micro-grid of the house).
Kulik teaches all the limitations except determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit; generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location; providing, by the first solar power unit, the redeployment plan to the second solar power unit; the first solar power unit being configured to stack on top of other solar power units when not deployed; the second solar power unit being configured to stack on top of other solar power units when not deployed; and stacking, by the first solar power unit, on top of one or more other solar power units.
However, Troia teaches in an analogous art: 
determining, by a first vehicle (FIG. s 1 and 2, and [0056]: “the peer to peer network (201) can be formed using a set of vehicles (e.g., 151, 153) … that are registered to use the parking services of the parking infrastructure illustrated in FIG. 1”; And [0062]: “a reservation can be made automatically by a parking application (207) ….”; And [0027]: “ a vehicle (e.g., 153) has a parking application integrated in an autonomous driving system”; And [0060]: “Thus, a group of parking application (207) interested in the parking lot (111) can form the dynamic peer to peer network (201) to track and regulate the reservation and usage of the parking spaces in the parking lot (111), with or without the involvement of the server(101) of the parking lot (111)”. All these teach the parking application installed in the first vehicle regulates the parking reservation and makes related determinations), that a second vehicle is deploying to a same first location as the first vehicle ( [0062]: “a reservation can be made automatically by a parking application (207) ….”; And [0045]: “the parking infrastructure and/or the parking application can allow multiple competing reservations for a parking space; and a set of predetermined rules can be implemented to select a reservation to be honored”. All these teach to determine a second vehicle is deploying the same parking location as a first vehicle, and use a set of predetermined rules to solve the parking conflict);
generating, by the first vehicle (as recited above), a redeployment plan for the second vehicle, wherein the redeployment plan includes instructions configured to cause the second vehicle to move to a new location ([0045]: “when the vehicle (153) having a reservation for the parking space (125) arrives at an entrance (e.g., 131 or 135) prior to the arrival of other vehicles having the reservation for the parking space (125), the reservation of the other vehicles can be invalidated and/or changed to reservations for other available parking spaces (e.g., 121 or 123)”. This teaches to generate a new parking reservation for the second vehicle which arrives late to park at other available parking space);
providing, by the first vehicle, the redeployment plan to the second vehicle (as recited above, the second car is changed to park at other available parking space, and the changed parking reservation is provided to the second car).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik based on the teaching of Troia, to make the method to further comprise determining, by a first solar power unit, that a second solar power unit is deploying to a same first location as the first solar power unit; generating, by the first solar power unit, a redeployment plan for the second solar power unit, wherein the redeployment plan includes instructions configured to cause the second solar power unit to move to a new location; providing, by the first solar power unit, the redeployment plan to the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help enable “smart parking” of vehicles, as Troia teaches in [0001]. 
Kulik-Troia teach all the limitations of claim except the first solar power unit being configured to stack on top of other solar power units when not deployed; the second solar power unit being configured to stack on top of other solar power units when not deployed; and stacking, by the first solar power unit, on top of one or more other solar power units.
However, Hays teaches in an analogous art: 
the vehicle being further configured to stack on top of other vehicle when not deployed (FIG. 7 and [0061]: “the components of each of the ground vehicle assemblies 401a-401e may be configured in a substantially planar orientation such that the system of ground vehicle assemblies 400 may be stacked upon one another”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia based on the teaching of Hays, to make the method wherein the first solar power unit is configured to stack on top of other solar power units when not deployed; the second solar power unit is configured to stack on top of other solar power units when not deployed; and wherein the method further comprises stacking, by the first solar power unit, on top of one or more other solar power units. One of ordinary skill in the art would have been motivated to do this modification since it can help save space, as Hays suggests in [0019]. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia and Hays, and in further view of Rakah (US 2018/0209803 A1, prior art of record, hereinafter as “Rakah”).
Regarding claim 2, Kulik-Troia-Hays teach all the limitations of claim 1, but they don’t explicitly teach the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy.
However, Rakah teaches in an analogous art: 
the redeployment plan for a vehicle includes one or more rules for when and how the vehicle is permitted to deploy ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the vehicle 1902 is redeployed immediately with an alternate route according to a redeployment plan which includes when and how the vehicle is redeployed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia-Hays based on the teaching of Rakah, to make the method wherein the redeployment plan for the second solar power unit includes one or more rules for when and how the second solar power unit is permitted to deploy. One of ordinary skill in the art would have been motivated to do this modification since it can help to “meet the expected imminent demand”, as Rakah teaches in [0385].

Regarding claim 3, Kulik-Troia-Hays-Rakah teach all the limitations of claim 2.
Rakah further teaches:
the redeployment plan further includes a path for the vehicle to follow when deploying to the location ([0385]: “vehicle 1902 may be directed along first route 1920 at block 2014. However, after the ride has begun, imminent demand may be predicted near library 1910 due to a reading group ending soon, Accordingly, vehicle 1902 may be redirected along an alternate route that includes library 1910 to meet the expected imminent demand”. This teaches the redeployment plan includes an alternate path for the vehicle to follow when deploying to the destination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulik-Troia-Hays based on the teaching of Rakah, to make the method wherein the redeployment plan further includes a path for the second solar power unit to follow when deploying to the location. One of ordinary skill in the art would have been motivated to do this modification since it can help to “meet the expected imminent demand”, as Rakah teaches in [0385].

Claims 5, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia and Hays, and in further view of Roy (US 11017665 B1, prior art of record, hereinafter as “Roy”).
Regarding claim 5, Kulik-Troia-Hays teach all the limitations of claim 1, but they don’t teach the generating the redeployment plan for the second solar power unit is performed in response to determining that the first power unit is a primary solar power unit. 
However, Roy teaches in an analogous art: 
generating the redeployment plan for the second vehicle is performed in response to determining that the first vehicle is a primary solar power unit (Col. 17 Lines 1-16: Roy teaches to “negotiate precedence” according to “priority access”. The requesting/first vehicle which has higher priority level, i.e., is a primary vehicle, can send the offer message to the receiving/second vehicle which has lower priority level and accepts the offer to redeploy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified further Kulik-Troia-Hays based on the teaching of Roy, to make the method wherein the generating the redeployment plan for the second solar power unit is performed in response to determining that the solar power unit is a primary solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Regarding claim 12, Kulik-Troia-Hays-Roy teach all the limitations of claim 5.
Roy further teaches:
determining that the vehicle has a higher priority than the second vehicle (Col. 17 Lines 1-16: Roy teaches to “negotiate precedence” according to “priority access”. The requesting/first vehicle which has higher priority level, i.e., is a primary vehicle, can send the offer message to the receiving/second vehicle which has lower priority level and accepts the offer to redeploy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulik-Troia-Hays based on the teaching of Roy, to make the method wherein determining that the solar power unit is the primary solar power unit comprises determining that the solar power unit has a higher priority than the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Regarding claim 14, Kulik-Troia-Hays teach all the limitations of claim 1, but they don’t explicitly teach receiving, from the second solar power unit, information regarding a second location to which the second solar power unit is deploying; and determining that the second location is the same as the first location.
However, Roy teaches in an analogous art: 
receiving, from the second vehicle, information regarding a second location to which the second vehicle is deploying; and determining that the second location is the same as the location (FIG. 23 and Col. 17 Lines 1-10: Roy teaches the vehicles send V2V messages among themselves to negotiate the precedence to the parking spot, i.e., the second vehicle sends information of parking to the first vehicle, and the first vehicle decides the parking location is the same as the location it will park and starts the negotiation process).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia-Hays based on the teaching of Roy, to make the method determining that the second solar power unit is deploying to the same location as the solar power unit comprises receiving, from the second solar power unit, information regarding a second location to which the second solar power unit is deploying; and determining that the second location is the same as the location. One of ordinary skill in the art would have been motivated to do this modification since it can help determine “a traffic priority”, as Roy teaches in Col. 3 Line 58.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia and Hays, and in further view of SEO (US 2019/0126765 A1, prior art of record, hereinafter as “SEO”).
Regarding claim 6, Kulik-Troia-Hays teach all the limitations of claim 1, but they don’t teach the redeployment plan includes deploying the solar power unit at a first area at the location and deploying the second solar power unit at a second area at the location, wherein providing the redeployment plan to the second solar power unit includes: issuing a command to the second solar power unit that causes the second solar power unit to stop deployment; waiting until the solar power unit is deployed at the first area; and issuing, after the solar power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area.
However, SEO teaches in an analogous art: 
deploying the first vehicle at a first area at the location and deploying the second vehicle at a second area at the location (FIG. 1: different vehicles are deployed at different area/(charging slots SL1) of a parking lot, i.e., a first vehicle is deployed at a first area of the parking lot, and a second vehicle is deployed at a second area of the parking lot), wherein providing the redeployment plan to the second vehicle includes:
issuing a command to the second vehicle that causes the second vehicle to stop deployment (FIG.s 5A-5E and [0055]: “When a plurality of vehicles are waiting in the non-charging slots, the parking lot control system 200 may assign priorities to the plurality of waiting vehicles 20 in order of entry into the parking lot, and guide a waiting vehicle having a higher priority into an empty charging slot according to the assigned priorities”. This teaches to stop deployment the second vehicle with low priority level to the charging slot);
waiting until the first vehicle is deployed at the first area (FIG.s 5A-5E and [0055]: the first vehicle with high priority level is deployed first to the charging slot, and the second vehicle waits until it is deployed); and
issuing, after the first vehicle is deployed at the first area, a second command to the second vehicle to cause the second vehicle to move into the second area (FIG.s 5A-5E and [0055]: after the first vehicle is deployed to a charging slot, the second vehicle is deployed to a second charging slot available).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia-Hays based on the teaching of SEO, to make the method wherein the redeployment plan includes deploying the solar power unit at a first area at the location and deploying the second solar power unit at a second area at the location, wherein providing the redeployment plan to the second solar power unit includes issuing a command to the second solar power unit that causes the second solar power unit to stop deployment; waiting until the solar power unit is deployed at the first area; and issuing, after the solar power unit is deployed at the first area, a second command to the second solar power unit to cause the second solar power unit to move into the second area. One of ordinary skill in the art would have been motivated to do this modification since it can help “control moving and parking of the corresponding vehicle according to the assigned priorities”, as SEO teaches in [0031]. 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia and Hays, and in further view of DING (US 2020/0090519 A1, prior art of record, hereinafter as “DING”).
Regarding claim 8, Kulik-Troia-Hays teach all the limitations of claim 1, but they don’t teach determining that the second solar power unit is deploying to the same location as the solar power unit comprises detecting, by the solar power unit, using one or more sensors disposed on the solar power unit, the second solar power unit at the same location.
However, DING teaches in an analogous art: 
detecting, by the vehicle, using one or more sensors disposed on the vehicle, the second vehicle at the same location ([0012]: “… for detecting and identifying a parking spot, including: obtaining an image including a parking spot using a camera or sensor, wherein the camera or sensor includes one or more of a front camera or sensor, a side camera or sensor, and a rear camera or sensor of a vehicle, and wherein the image includes one or more of a front image, a side image, and a rear image; and generating a vector representation of the parking spot using a processor executing an algorithm, wherein the vector representation includes information related to one or more of a location, a size, an orientation, and a classification of the parking spot… image. The classification of the parking spot includes one or more of unoccupied, occupied …”. DING teaches to use cameras disposed on the vehicle to detect a second vehicle is deployed/parked to a parking location, where is the same location the vehicle can park).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia-Hays based on the teaching of DING, to make the method wherein determining that the second solar power unit is deploying to the same location as the solar power unit comprises detecting, by the solar power unit, using one or more sensors disposed on the solar power unit, the second solar power unit at the same location. One of ordinary skill in the art would have been motivated to do this modification since it can help “detect and identify one or more parking spots at a distance”, as DING teaches in [0001].

Regarding claim 9, Kulik-Troia-Hays-DING teach all the limitations of claim 8.
DING further teaches:
the one or more sensors include a camera ([0012]: “… for detecting and identifying a parking spot, including: obtaining an image including a parking spot using a camera or sensor, wherein the camera or sensor includes one or more of a front camera or sensor, a side camera or sensor, and a rear camera or sensor of a vehicle …”. DING teaches to use cameras disposed on the vehicle to detect the condition of a parking location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulik-Troia-Hays based on the teaching of DING, to make the method wherein the one or more sensors include a camera. One of ordinary skill in the art would have been motivated to do this modification since it can help “detect and identify one or more parking spots at a distance”, as DING teaches in [0001].

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia and Hays, and in further view of BARBOSA (US 2020/0207225 A1, hereinafter as “BARBOSA”).
Regarding claim 25, Kulik-Troia-Hays teach all the limitations of claim 1, but they don’t explicitly teach the base station is configured to house a plurality of solar power units and to store energy received from the plurality of solar power units.
However, BARBOSA teaches in an analogous art: 
the storage space is configured to house a plurality of electrical vehicles ([Claim 19]: “wherein the storage space is arranged to store a plurality of vehicles stacked on each other”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulik-Troia-Hays based on the teaching of BARBOSA, to make the method wherein the base station is configured to house a plurality of solar power units and to store energy received from the plurality of solar power units. One of ordinary skill in the art would have been motivated to do this modification since it can help have enough space for parking of multiple vehicles.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kulik in view of Troia, Hays and Roy, and in further view of YAMAMOTO (US 2013/0127257 A1, prior art of record, hereinafter as “YAMAMOTO”).
Regarding claim 10, Kulik-Troia-Hays-Roy teach all the limitations of claim 5, but they don’t teach determining that the solar power unit is the primary solar power unit comprises determining that the solar power unit is capable of generating more electricity than the second solar power unit.
However, YAMAMOTO teaches in an analogous art that priority is given to a power conversion unit with higher conversion efficiency ([0126]: “priority may be given to one having a higher conversion efficiency”).
Since Roy teaches the vehicle with higher priority is the primary vehicle with priority access (as recited in the rejection of claim 5), and since the solar power unit with higher efficiency can generate more electricity, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulik-Troia-Hays-Roy based on the teaching of YAMAMOTO, to make the method wherein determining that the solar power unit is the primary solar power unit comprises determining that the solar power unit is capable of generating more electricity than the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “higher conversion efficiency”, as YAMAMOTO teaches in [0126]. 

Regarding claim 11, Kulik-Troia-Hays-Roy teach all the limitations of claim 5, but they don’t teach determining that the solar power unit is the primary solar power unit comprises determining that the solar power unit is more efficient at generating electricity than the second solar power unit.
However, YAMAMOTO teaches in an analogous art that priority is given to a power conversion unit with higher conversion efficiency ([0126]: “priority may be given to one having a higher conversion efficiency”).
Since Roy teaches the vehicle with higher priority is the primary vehicle with priority access (as recited in the rejection of claim 5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kulik-Troia-Hays-Roy based on the teaching of YAMAMOTO, to make the method wherein determining that the solar power unit is the primary solar power unit comprises determining that the solar power unit is more efficient at generating electricity than the second solar power unit. One of ordinary skill in the art would have been motivated to do this modification since it can help achieve “higher conversion efficiency”, as YAMAMOTO teaches in [0126]. 

Allowable Subject Matter
Claims 21 and 23 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the corresponding 112(b) rejections. Claims 22 ad 24 would be allowable after amended to overcome the corresponding 112(b) and double patenting rejections, and after claims 21 and 23 are allowed.  

Reason For Allowance
Claim 21 depends on claim 1, and recites additional limitations “extending, by the first solar power unit, the first set of retractable wheels to raise the first solar power unit off the ground; extending, by the third solar power unit that is stacked on top of the first solar power unit, a set of retractable jackstands embedded in the third solar power unit such that the third solar power unit is supported by the set of retractable jackstands; and moving, by the first solar power unit, out from under the third solar power unit and to the location”. No prior arts have been found to, individually or in combination, teach or suggest this additional limitation in the context of other limitations in claim 1. Therefore, claim 21 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the corresponding 112(b) and double patenting rejections.
Claim 23 depends on claim 18, and recites additional limitations “deploying, by the first solar power unit, from a storage to the first location, wherein a third solar power unit is stacked on top of the first solar power unit in the storage prior to the deploying, wherein each of the first and third solar power units comprises a set of retractable wheels; and a set of retractable jackstands”. No prior arts have been found to, individually or in combination, teach or suggest this additional limitation in the context of other limitations in claim 18. Therefore, claim 23 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and amended to overcome the corresponding 112(b) and double patenting rejections.
Claims 22 and 24 depend on claims 21 and 23 respectively. Claims 22 and 24 would be allowable after amended to overcome the corresponding 112(b), and after claims 21 and 23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115



/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115